--------------------------------------------------------------------------------


(Operation Number - 36371)
 
DEED OF GUARANTEE AND INDEMNITY


between


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
 
and


EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT




Dated - July 21, 2006
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE I - INTERPRETATION
1
     
SECTION 1.01.
DEFINITIONS
1
SECTION 1.02.
INTERPRETATION
2
     
ARTICLE II - GUARANTEE AND INDEMNITY
2
     
SECTION 2.01.
GUARANTEE
2
SECTION 2.02.
INDEMNITY
2
     
ARTICLE III - CREDITOR PROTECTIONS
3
     
SECTION 3.01.
CONTINUING SECURITY
3
SECTION 3.02.
GUARANTOR AS PRINCIPAL DEBTOR
3
SECTION 3.03.
PRIMARY OBLIGATION
4
SECTION 3.04.
NO SECURITY
4
     
ARTICLE IV - PAYMENTS; DISCHARGE; COSTS
5
     
SECTION 4.01.
INTEREST
5
SECTION 4.02.
SUSPENSE ACCOUNT
5
SECTION 4.03.
INSUFFICIENT PAYMENTS
5
SECTION 4.04.
NEW ACCOUNTS
6
SECTION 4.05.
DISCHARGE TO BE CONDITIONAL
6
SECTION 4.06.
PAYMENTS AND TAXES
6
SECTION 4.07.
DEMANDS AND NOTIFICATION BINDING
7
SECTION 4.08.
COSTS AND EXPENSES
7
SECTION 4.09.
SET-OFF
7
SECTION 4.10.
CURRENCY INDEMNITY
7
     
ARTICLE V - REPRESENTATIONS AND WARRANTIES; UNDERTAKINGS
8
     
SECTION 5.01.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR
8
   
ARTICLE VI - MISCELLANEOUS
9
     
SECTION 6.01.
NOTICES
9
SECTION 6.02.
ENGLISH LANGUAGE
10
SECTION 6.03.
RIGHTS, REMEDIES AND WAIVERS
10
SECTION 6.04.
GOVERNING LAW
10
SECTION 6.05.
ARBITRATION AND JURISDICTION
10
SECTION 6.06.
PRIVILEGES AND IMMUNITIES OF EBRD
12
SECTION 6.07.
WAIVER OF SOVEREIGN IMMUNITY
12
SECTION 6.08.
SUCCESSORS AND ASSIGNS; THIRD PARTY RIGHTS
12
SECTION 6.09.
DISCLOSURE
12
SECTION 6.10.
SEVERABILITY
13
SECTION 6.11.
COUNTERPARTS
13

 
i

--------------------------------------------------------------------------------



DEED Of GUARANTEE AND INDEMNITY


This GUARANTEE AND INDEMNITY (this “Guarantee”) is made as a DEED on July 21,
2006 between CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a public company with
limited liability organised and existing under the laws of the Netherlands
Antilles (the "Guarantor"), and EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT
("EBRD").


WHEREAS:


(A)   By a loan agreement (the "Loan Agreement") dated on or about the date
hereof between EBRD and CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (the "Company"),
EBRD agreed to extend to the Company a loan (the "Loan"), in the principal
amount not to exceed €100,000,000, on the terms and conditions therein set forth
in the Loan Agreement.


(B)    It is a condition of disbursement under the Loan Agreement that the
Guarantor shall have agreed to guarantee the obligations of the Company in
respect of the Loan on terms and conditions satisfactory to EBRD.


(D)   The Guarantor, in consideration of EBRD entering into the Loan Agreement
and agreeing to disburse thereunder, has agreed so to guarantee the obligations
of the Company under the Financing Agreements.
 
(E)    The giving of this Guarantee is for the commercial benefit of the
Guarantor.
 
NOW THEREFORE THIS DEED WITNESSES, and the Guarantor hereby agrees as follows:
 
 
ARTICLE I - INTERPRETATION 


Section 1.01.
Definitions



Wherever used in this Guarantee, unless the context otherwise requires or unless
otherwise defined in this Guarantee, terms defined in the Loan Agreement have
the same meanings herein. The Guarantor has been provided with, and hereby
acknowledges receipt of a copy of the Loan Agreement.

1

--------------------------------------------------------------------------------



Section 1.02.
Interpretation



(a)   In this Guarantee, unless the context otherwise requires, words denoting
the singular include the plural and vice versa, words denoting persons include
corporations, partnerships and other legal persons and references to a person
include its successors and permitted assigns.


(b)   In this Guarantee, a reference to a specified Article or Section shall be
construed as a reference to that specified Article or Section of this Guarantee.


(c)   In this Guarantee, a reference to an agreement shall be construed as a
reference to such agreement as it may be amended, varied, supplemented, novated
or assigned from time to time.


(d)   In this Guarantee, the headings and the Table of Contents are inserted for
convenience of reference only and shall not affect the interpretation of this
Guarantee.


(e)   In this Guarantee, references to this Guarantee are to include the
indemnity in Section 2.02.


(f)    In this Guarantee, references to liability are to include any liability
whether actual, contingent, present or future.
 
 
ARTICLE II - GUARANTEE AND INDEMNITY


Section 2.01.
Guarantee

 
The Guarantor irrevocably and unconditionally guarantees (as primary obligor and
not merely as surety):


(a)   to pay to EBRD on demand, and in the currency in which the same falls due
for payment, all monies and liabilities which are now or at any time hereafter
shall have been advanced to, become due, owing or incurred by the Company to or
in favour of EBRD under or in connection with any of the Financing Agreements
when and as the same shall become due; and


(b)   the due and punctual performance and discharge by the Company of all of
its obligations and liabilities under the Financing Agreements.
 
Section 2.02.
Indemnity



The Guarantor, as a separate and independent obligation and liability from its
obligations and liabilities under Section 2.01, irrevocably and unconditionally
agrees to indemnify EBRD in full on demand against all losses, costs and
expenses suffered or incurred by EBRD arising from or in connection with any one
or more of the purported liabilities or obligations of the Company to EBRD
pursuant to or in consequence of any of the Financing Agreements being or
becoming unlawful, void, voidable or unenforceable, ineffective or otherwise not
recoverable on the basis of a guarantee (whether by reason of any legal
limitation, illegality, disability or incapacity on or of the Company or the
Guarantor or any other person or by reason of any other fact or circumstance,
and whether or not known to or discoverable by the Guarantor, the Company, EBRD
or any other person).

2

--------------------------------------------------------------------------------



ARTICLE III - CREDITOR PROTECTIONS
 
Section 3.01.
Continuing Security



The Guarantor acknowledges and agrees that this Guarantee is and at all times
shall be continuing security and shall extend to cover the ultimate balance due
at any time from the Company to EBRD under or in respect of the Financing
Agreements and any of the transactions contemplated thereby regardless of any
intermediate payment or performance or discharge in whole or in part.
 
Section 3.02. Guarantor as Principal Debtor


The Guarantor acknowledges and agrees that none of its liabilities under this
Guarantee shall be reduced, discharged or otherwise impaired by:


(a)   any variation, extension, discharge, compromise, dealing with, exchange or
renewal of any right or remedy which EBRD may now or hereafter have from or
against the Company or any other person in respect of any of the obligations and
liabilities of the Company or any other person under and in respect of any of
the Financing Agreements;


(b)   any act or omission by EBRD or any other person in taking up, perfecting
or enforcing any security, indemnity or guarantee from or against the Company or
any other person;


(c)   any termination, amendment, variation, novation or supplement of or to any
of the Financing Agreements (other than termination following full and
irrevocable payment of all amounts which may be or become payable under or in
connection with the Financing Agreements);


(d)   any grant of time, indulgence, waiver, consent or concession to the
Company and or other person;


(e)   any of the insolvency, bankruptcy, liquidation, administration,
winding-up, incapacity, limitation, disability and discharge by operation of law
of, and any change in the constitution or name of, the Company or any other
person;

3

--------------------------------------------------------------------------------



(f)    any invalidity, illegality, unenforceability, irregularity of, or any
defect in, any provision of any Financing Agreement or any Security or other
guarantee or any of the actual or purported obligations of the Company or any
other person under or in connection with any Financing Agreement or any Security
or any other guarantee;


(g)   any claim against or enforcement of payment from the Company or any other
person;


(h)   the taking, existence or release of any Security or other guarantee;


(i)    the release of any debtor or co-guarantor or any other person under the
terms of any composition or arrangement with any creditor of the Company;


(j)    any re-organisation or alteration of the legal structure of the Company
or any other party to a Financing Agreement;


(k)   any purported or actual assignment of the Financing Agreements by EBRD to
any person; or


(l)    any act or omission which would not have discharged or affected the
liability of the Guarantor had it been a principal debtor instead of guarantor
or indemnitor or by anything done or omitted by any person which but for this
provision might operate to exonerate or discharge the Guarantor or otherwise
reduce or extinguish its liability under this Guarantee.
 
Section 3.03.
Primary Obligation



EBRD shall not be obliged before taking steps to enforce any of its rights and
remedies under this Guarantee to make any demand or seek to enforce any right
against the Company or any other person, to obtain judgement in any court
against the Company or any other person or to file any claim in a bankruptcy,
liquidation or similar proceedings of the Company or any other person.
 
Section 3.04.
No Security



(a)   The Guarantor warrants to EBRD that it has not taken or received, and
agrees not to take, exercise or receive the benefit of any security or other
right or benefit (whether by set-off, counterclaim, subrogation, indemnity,
proof in liquidation or otherwise and whether from contribution or otherwise,
all together "Rights") from or against any of the Company and any other person
in respect of any liability of or payment by the Guarantor under this Guarantee
or otherwise in connection with this Guarantee.


(b)   If any of such Rights is taken, exercised or received by the Guarantor,
the Guarantor declares that such Rights and all monies at any time received or
held in respect of such Rights shall be held by the Guarantor in trust for EBRD
for application in or towards the discharge of the liabilities of the Guarantor
to EBRD under this Guarantee.

4

--------------------------------------------------------------------------------



(c)   The Guarantor agrees that all other Rights and all monies from time to
time held in trust by the Guarantor for EBRD under or pursuant to Section
3.04(b) shall be transferred, assigned or, as the case may be, paid to EBRD,
promptly following EBRD's demand.
 
 
ARTICLE IV - PAYMENTS; DISCHARGE; COSTS
 
Section 4.01.
Interest

 
The Guarantor agrees to pay interest to EBRD on all sums demanded under this
Guarantee from the date of EBRD's demand under this Guarantee or, if earlier,
the date on which the relevant damages, losses, costs or expenses arose in
respect of which such demand has been made, in each case until the date of
actual payment (after as well as before judgement). Such interest shall be at
the rate of interest applicable to overdue amounts under the Loan Agreement and
shall be calculated in accordance with Section 3.06 of the Loan Agreement. The
amount of interest payable on any such sums for any period pursuant to this
Section shall be reduced by the amount of any interest otherwise paid by the
Guarantor on such sums pursuant to the terms of the Loan Agreement or of any
other Financing Agreement for the same period.


Section 4.02.
Suspense Account



Until all amounts which may be or become payable under or in connection with the
Financing Agreements have been irrevocably paid in full, for the purpose of
enabling EBRD to sue the Company or the Guarantor or to prove in the bankruptcy,
liquidation or insolvency of the Company or the Guarantor for amounts payable by
the Company under the Loan Agreement or any other Financing Agreement or by the
Guarantor under this Guarantee, or to preserve intact the liability of any other
party, EBRD may at any time place and keep, for such time as EBRD thinks
prudent, any monies received, recovered or realised hereunder or under any other
guarantee or security to the credit of an account of the Company, the Guarantor
or of such other person (if any) as EBRD shall think fit, without any obligation
on the part of EBRD to apply the same or any part thereof in or towards the
discharge of any of the monies, obligations and liabilities that are the subject
of this Guarantee.


Section 4.03.
Insufficient Payments



If EBRD at any time receives less than the full amount then due and payable to
it under this Guarantee, EBRD shall have the right to allocate and apply the
amount received in any way or manner and for such purpose or purposes under this
Guarantee as EBRD in its sole discretion determines, notwithstanding any
instruction that the Guarantor may give to the contrary.

5

--------------------------------------------------------------------------------



Section 4.04.
New Accounts



(a)   If this Guarantee ceases to be continuing for any reason whatsoever (other
than termination following full and irrevocable payment of all amounts which may
be or become payable under or in connection with the Financing Agreements), then
EBRD may open a new account or accounts in the name of the Company.


(b)   If EBRD does not open a new account or accounts pursuant to (a) above, it
shall nevertheless be treated as if it had done so at the time that this
Guarantee ceases to be continuing (whether by determination, calling in or
otherwise) in relation to the Company.


(c)   As from that time, all payments made to EBRD by or on behalf of the
Company shall be credited or be treated as having been credited to the new
account or accounts and shall not operate to reduce the amount for which this
Guarantee is available at that time nor shall the liability of the Guarantor
under this Guarantee in any manner be reduced or affected by any subsequent
transactions, receipts or payments into or out of any such accounts.


Section 4.05.
Discharge to be Conditional



Any release, discharge or settlement between the Guarantor and EBRD in relation
to this Guarantee shall be conditional upon no right, security, disposition or
payment to EBRD by the Guarantor or any other person being void, set aside or
ordered to be refunded pursuant to any enactment or law relating to breach of
duty by any person, bankruptcy, liquidation, administration, protection from
creditors generally or insolvency or for any other reason. If any such right,
security, disposition or payment is void or at any time so set aside or ordered
to be refunded, EBRD shall be entitled subsequently to enforce this Guarantee
against the Guarantor as if such release, discharge or settlement had not
occurred and any such security, disposition or payment had not been made.


Section 4.06.
Payments and Taxes



All amounts due to EBRD under this Guarantee shall be paid without any set-off,
condition or counterclaim whatsoever to such account at such office or bank as
EBRD may notify to the Guarantor. Such payments shall be free and clear of, and
without deduction or withholding for or on account of, any taxes, duties, fees
or other charges of whatever nature; provided, however, that, in the event that
the Guarantor is prevented by operation of law or otherwise from making such
payments free and clear of such deductions or withholdings, the amount due under
this Guarantee shall be increased to such amount as may be necessary to remit to
EBRD the full amount it would have received had such payment been made without
such deductions or withholdings.

6

--------------------------------------------------------------------------------



Section 4.07.
Demands and Notification Binding



Any demand, notification or certificate given by EBRD specifying amounts due and
payable under or in connection with any of the provisions of this Guarantee
shall, in the absence of manifest error, be conclusive and binding on the
Guarantor.


Section 4.08.
Costs and Expenses



The Guarantor shall, on demand and on a full indemnity basis, pay to EBRD the
amount of all costs and expenses (including legal and out-of-pocket expenses and
any value added tax on such costs and expenses) which EBRD incurs in connection
with:


(a)   any actual or proposed amendment, variation, supplement, waiver or consent
under or in connection with this Guarantee;


(b)   any discharge or release of this Guarantee; and


(c)   the preservation or exercise (or attempted preservation or exercise), and
the enforcement (or attempted enforcement) of, any rights under or in connection
with, this Guarantee.


Section 4.09.
Set-off



EBRD shall have the right, to the fullest extent permitted by law, to set off
any amount owed by EBRD to the Guarantor, whether or not matured, against any
amount then due and payable by the Guarantor under this Guarantee, whether or
not EBRD had demanded payment by the Guarantor of such amount and regardless of
the currency or place of payment of either such amount.


Section 4.10.
Currency Indemnity



If, under any applicable law or regulation or pursuant to a judgement or order
being made or registered against the Guarantor or the liquidation of the
Guarantor or without limitation for any other reason, any payment under or in
connection with this Guarantee is made or falls to be satisfied in a currency
(the "payment currency") other than the currency in which such payment is
expressed to be due under or in connection with this Guarantee (the "contractual
currency") then, to the extent that the amount of such payment actually received
by EBRD, when converted into the contractual currency at the rate of exchange,
falls short of the amount due under or in connection with this Guarantee, the
Guarantor, as a separate and independent obligation, shall indemnify and hold
harmless EBRD against the amount of such shortfall. For the purposes of this
Clause, "rate of exchange" means the rate at which EBRD is able on or about the
date of such payment to purchase, in accordance with its normal practice, the
contractual currency with the payment currency and shall take into account (and
the Guarantor shall be liable for) any premium and other costs of exchange
including any taxes or duties incurred by reason of any such exchange.

7

--------------------------------------------------------------------------------



ARTICLE V - REPRESENTATIONS AND WARRANTIES; UNDERTAKINGS
 
Section 5.01.
Representations and Warranties of the Guarantor

 
The Guarantor hereby represents and warrants to EBRD that:
 
(a)   the Guarantor is a corporation duly organised and validly existing under
the laws of the Netherlands Antilles;
 
(b)   the Guarantor is fully familiar with and agrees to all the provisions of
the Financing Agreements and the giving of this Guarantee is for its commercial
benefit;
 
(c)   the Guarantor has full power and authority (i) to execute and deliver this
Guarantee and all notices, certificates and other documents related to this
transaction and (ii) to comply with the provisions of, and perform all its
obligations under, this Guarantee;
 
(d)   the Guarantor has taken all necessary actions to authorise the execution
and delivery of this Guarantee and this Guarantee constitutes the Guarantor's
legal, valid and binding obligations enforceable against the Guarantor in
accordance with its terms;
 
(e)   the entry into and performance by the Guarantor of this Guarantee does not
and will not violate in any respect (i) any law or regulation of any
governmental or official authority or body, or (ii) the constitutional documents
of the Guarantor, or (iii) any agreement, contract or other undertaking to which
the Guarantor is a party or which is binding upon the Guarantor or its assets;
 
(f)    all consents, licences, approvals and authorisations required in
connection with the entry into, performance, validity and enforceability of this
Guarantee and the transactions contemplated hereby have been obtained and are in
full force and effect;
 
(g)   it is not necessary for the legality, validity, enforceability or
admissibility in evidence of this Guarantee that this Guarantee or any document
relating hereto be registered, filed, recorded or enrolled with any court or
authority in any relevant jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to this Guarantee;
 
(h)   no action, suit, proceeding, litigation or dispute against the Guarantor
is presently taking place or pending or, to its knowledge, threatened nor is
there subsisting any judgement or award given against the Guarantor before any
court, arbitral tribunal or other body which, in either case, might have a
material adverse effect on the business or condition (financial or otherwise) of
the Guarantor or on the ability of the Guarantor to perform any of its
obligations under this Guarantee;

8

--------------------------------------------------------------------------------



 
(i)    the Guarantor is not in default under any material agreement to which it
is a party or by which it is bound (other than intra-Group agreements), and no
Event of Default relating to the Guarantor (or event which, with the giving of
notice or lapse of time or other applicable condition might constitute an Event
of Default relating to the Guarantor) has occurred and is continuing nor will
such a default or Event of Default (or such event) result from the performance
by the Guarantor of any of its obligations under this Guarantee; and
 
(j)    the obligations of the Guarantor under this Guarantee rank and will rank
at least pari passu in all respects with all other present and future unsecured
obligations of the Guarantor (apart from obligations mandatorily preferred by
law).
 
 
ARTICLE VI- MISCELLANEOUS
 
Section 6.01.
Notices



Any notice, application or other communication to be given or made under this
Guarantee to EBRD or to the Guarantor shall be in writing. Such notice,
application or other communication shall be deemed to have been duly given or
made when it is delivered by hand, courier or facsimile transmission to the
party to which it is required or permitted to be given or made at such party's
address specified below or at such other address as such party designates by
notice to the party giving or making such notice, application or other
communication.


For the Guarantor:


Central European Media Enterprises N.V.
c/o CME Development Corporation
81 Aldwych
London WC2B 4HN
United Kingdom


Attention:
General Counsel

Fax:
+44 207 430 5403


9

--------------------------------------------------------------------------------



For EBRD:


European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom


Attention:
Operation Administration Unit

Fax:
+44-20-7338-6100

 
Section 6.02.
English Language

 
All documents to be furnished or communications to be given or made under this
Guarantee shall be in the English language or, if in another language, shall be
accompanied by a translation into English by a translator acceptable to EBRD,
which translation shall be the governing version between the Guarantor and EBRD.
 
Section 6.03.
Rights, Remedies and Waivers

 
(a)   The rights and remedies of EBRD in relation to any misrepresentations or
breach of warranty on the part of the Guarantor shall not be prejudiced by any
investigation by or on behalf of EBRD into the affairs of the Guarantor or the
Company, by the execution or the performance of this Guarantee or of any other
Financing Agreement or by any other act or thing which may be done by or on
behalf of EBRD in connection with this Guarantee and which might, apart from
this Section, prejudice such rights or remedies.
 
(b)   No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to EBRD under this Guarantee or any other
agreement shall impair any such right, power or remedy or be construed to be a
waiver thereof or an acquiescence therein. No single or partial exercise of any
such right, power or remedy shall preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. No action of EBRD in
respect of any such default, or acquiescence by it therein, shall affect or
impair any right, power or remedy of EBRD in respect of any other default.
 
(c)   The rights and remedies provided in this Guarantee and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by applicable law or otherwise.
 
Section 6.04.
Governing Law 

 
This Guarantee shall be governed by and construed in accordance with the laws of
England.
 
Section 6.05.
Arbitration and Jurisdiction


10

--------------------------------------------------------------------------------



(a)   Any dispute, controversy or claim arising out of or relating to this
Guarantee, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force. There shall be one arbitrator and the appointing authority shall be the
London Court of International Arbitration. The seat and place of arbitration
shall be London, England and the English language shall be used throughout the
arbitral proceedings. The parties hereby waive any rights under the Arbitration
Act 1996 or otherwise to appeal any arbitration award to, or to seek a
determination of a preliminary point of law by, the courts of England. The
arbitral tribunal shall not be authorised to take or provide, and the Guarantor
agrees that it shall not seek from any judicial authority, any interim measures
of protection or pre-award relief against EBRD, any provisions of UNCITRAL
Arbitration Rules notwithstanding. The arbitral tribunal shall have authority to
consider and include in any proceeding, decision or award any further dispute
properly brought before it by EBRD (but no other party) insofar as such dispute
arises out of any Financing Agreement, but, subject to the foregoing, no other
parties or other disputes shall be included in, or consolidated with, the
arbitral proceedings.
 
(b)   Notwithstanding Section 6.05(a), this Guarantee and the other Financing
Agreements, and any rights of EBRD arising out of or relating to this Guarantee
or any other Financing Agreement, may, at the option of EBRD, be enforced by
EBRD in the courts of the Netherlands Antilles or England or in any other courts
having jurisdiction. For the benefit of EBRD, the Guarantor hereby irrevocably
submits to the non-exclusive jurisdiction of the courts of England with respect
to any dispute, controversy or claim arising out of or relating to this
Guarantee or any other Financing Agreement, or the breach, termination or
invalidity hereof or thereof. The Guarantor hereby irrevocably designates,
appoints and empowers CME Development Corp. at its registered office (being, on
the date hereof, at Aldwych House, 81 Aldwych, London WC2B 4HN, England) to act
as its authorised agent to receive service of process and any other legal
summons in England for purposes of any legal action or proceeding brought by
EBRD in respect of any Financing Agreement. The Guarantor hereby irrevocably
consents to the service of process or any other legal summons out of such courts
by mailing copies thereof by registered airmail postage prepaid to its address
specified herein. The Guarantor covenants and agrees that, so long as it has any
obligations under this Guarantee, it shall maintain a duly appointed agent to
receive service of process and any other legal summons in England for purposes
of any legal action or proceeding brought by EBRD in respect of any Financing
Agreement and shall keep EBRD advised of the identity and location of such
agent. Nothing herein shall affect the right of EBRD to commence legal actions
or proceedings against the Guarantor in any manner authorised by the laws of any
relevant jurisdiction. The commencement by EBRD of legal actions or proceedings
in one or more jurisdictions shall not preclude EBRD from commencing legal
actions or proceedings in any other jurisdiction, whether concurrently or not.
The Guarantor irrevocably waives any objection it may now or hereafter have on
any grounds whatsoever to the laying of venue of any legal action or proceeding
and any claim it may now or hereafter have that any such legal action or
proceeding has been brought in an inconvenient forum.
 
(c)   The Guarantor agrees to the provisions of this Section 6.05 solely because
the counterparty to this Agreement as at the date hereof is EBRD.
 
11

--------------------------------------------------------------------------------


 
Section 6.06.
Privileges and Immunities of EBRD

 
Nothing in this Guarantee shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law.
 
Section 6.07.
Waiver of Sovereign Immunity

 
The Guarantor represents and warrants that this Guarantee and the incurring by
the Guarantor of the obligations hereunder are commercial rather than public or
governmental acts and that the Guarantor is not entitled to claim immunity from
legal proceedings with respect to itself or any of its assets on the grounds of
sovereignty or otherwise under any law or in any jurisdiction where an action
may be brought for the enforcement of any of the obligations arising under or
relating to this Guarantee. To the extent that the Guarantor or any of its
assets has or hereafter may acquire any right to immunity from set-off, legal
proceedings, attachment prior to judgement, other attachment or execution of
judgement on the grounds of sovereignty or otherwise, the Guarantor hereby
irrevocably waives such rights to immunity in respect of its obligations arising
under or relating to this Guarantee.
 
Section 6.08.
Successors and Assigns; Third Party Rights

 
(a)   This Guarantee shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto, except that the Guarantor may not
assign or otherwise transfer all or any part of its rights or obligations under
this Guarantee or enter into any transaction which would result in any of those
rights or obligations passing to another person.
 
(b)   EBRD may sell, transfer, assign, novate or otherwise dispose of all or
part of its rights or obligations under this Guarantee and the other Financing
Agreements without the consent of the Guarantor.
 
(c)   Except as provided in Section 6.08(a) or 6.08(b), none of the terms of
this Guarantee are intended to be enforceable by any third party.
 
Section 6.09.
Disclosure

 
EBRD may disclose such documents, information and records regarding the
Guarantor and this transaction (including, without limitation, copies of this
Guarantee and any Financing Agreement) as EBRD deems appropriate in connection
with any dispute involving the Guarantor, the Company or any other party to a
Financing Agreement, for the purpose of preserving or enforcing any of EBRD's
rights under any Financing Agreement or collecting any amount owing to EBRD or
in connection with any proposed Participation or any other proposed sale,
transfer, assignment, novation or other disposal contemplated by Section 6.08;
provided, however, that (save for such disclosure made at any time when an Event
of Default has occurred and is continuing) the recipient to whom any such
information is disclosed provides a confidentiality undertaking in respect
thereof.
 
12

--------------------------------------------------------------------------------


 
Section 6.10.
Severability

 
If at any time any one or more of the provisions in this Guarantee is or becomes
invalid, illegal or unenforceable in any respect under any law or regulation,
the validity, legality and enforceability of the remaining provisions of this
Guarantee shall not be in any way affected or impaired thereby.
 
Section 6.11.
Counterparts

 
This Guarantee may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.


IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Guarantee to be signed as a Deed in their
respective names as of the date first above written.




Executed as a Deed by


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.




By:
/s/ Mark Wyllie
               
Name: Mark Wyllie
   
Title:  Managing Director
 

 
13

--------------------------------------------------------------------------------



Executed as a Deed by


EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT




By:
/s/ David Cooper
               
Name: David Cooper
   
Title:  Acting Director - Telecoms, Informatics and Media

 
 
14

--------------------------------------------------------------------------------